DETAILED ACTION
Claims 1 and 4-20 are presented for examination, wherein claim 1 is currently amended; plus, claims 11-20 are withdrawn. Claims 2-3 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2013/0326865) in view of Wang et al (US 2016/0006018); alternatively, Kobayashi et al (Id) in view of Wang et al (Id) and Miyahisa et al (US 2011/0033737).
Regarding newly amended independent claim 1, Kobayashi teaches a guide roller device (e.g. item 22) used to transfer a strip electrode plate (e.g. item 25) from a press machine (e.g. item 21) composed of a pair of press rolls (e.g. items 21a and 21b),
wherein said strip electrode plate is formed by applying an active material-containing slurry on each side of a strip current collector (e.g. item 25a) followed by drying to form an active material-containing layer (e.g. 25b) on each side of said strip current collector to form said strip electrode plate followed by drying,
wherein said guide roller device transfers said strip electrode plate from said press machine to a winder device (e.g. item 23) that winds up said strip electrode plate and wherein said strip electrode plate is treated to further drying (e.g. ¶¶ 0026-29, 65-75, 85-86, 97, 123, 128-129, and 144-145 plus e.g. Figures 1 and 8), 
reading on “guide roll system for transferring an electrode … ,” said guide roller device comprising:
(1)	five guide rollers (e.g. items 241, 242, 243, 244, and 245) arranged sequentially in a flow direction from said press machine to said winder such that the upper and lower surfaces of said strip electrode plate alternately contact adjacent rollers, wherein said guide rollers apply tensile force (winding tension), in a longitudinal direction to said strip electrode plate to said strip electrode plate, that falls within a desired range adequate to winding (e.g. ¶¶ 0026-27, 45, 66, and 68 plus e.g. Figures 1 and 8), reading on the previously amended limitations “rolls consisting of a plurality of rolls” and “wherein the plurality of rolls includes a first roll, a second roll, a third roll, a fourth roll, and a fifth roll, in an order in which the rolls are disposed” plus the previously added limitation “wherein each of the plurality of rolls is positioned sequentially in a moving direction of the electrode sheet.”

Kobayashi teaches said guide roller device used to transfer said strip electrode plate (e.g. supra), but does not expressly teach said strip electrode plate is a “sheet.” However, it would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that an electrode “sheet,” compared with a “strip” or “plate,” is significant, e g. MPEP § 2144.04(IV)(B). Here, there is no such evidence on the record. Further, the examiner respectfully notes that the terms “strip” and “sheet” are often used interchangeably in the battery art.

(2)	Kobayashi teaches applying said active material-containing slurry on each side of said strip current collector followed by drying to form an active material-containing layer and further teaches curvature correction within said guide roller device, wherein said curvature correction step is preferably made with a heat-treatment in an optimized range of 60-150°C, which reduces the stress necessary to wind up said strip electrode plate with high accuracy and further teaches higher temperatures within said range results in improved correction of distortion and warpage of said electrode (e.g. ¶¶ 0026, 42-43, 65-67 , 76, 84, 124-125, 130, and 133 plus e.g. Figures 2 and 9), but does not expressly teach the limitation “roll heating devices configured to independently heat at least two of the plurality of rolls;” the previously amended limitation “wherein temperatures of the first roll, the second roll, the third roll, and the fourth roll are sequentially high;” or the previously added limitation “ a temperature of the fifth roll is identical to or higher than the temperature of the fourth roll.”
However, Wang teaches an apparatus for fabricating energy storage devices by transferring a flexible conductive substrate having an electro-active material deposited thereon over a first heated roller having a first temperature and then transferring said flexible conductive substrate over a second heated roller having a second temperature, wherein the second temperature is greater than the first temperature, wherein Wang teaches an advantage of heating each successive roller at a higher temperature than the previous heater is that such an arrangement results in a dry or mostly dry film having a relatively smooth surface with low porosity, thereby eliminating the need for large and costly drying mechanism and thus reducing both the cost and footprint of the apparatus, wherein said heated rollers may be heated by an internal heating element (e.g. items 265) and may additionally be heated by external heating elements (e.g. items 240), such as infrared heaters (e.g. ¶¶ 0010, 17, 21, and 36).
As a result, it would have been obvious to modify said guide rollers of Kobayashi to be heated with the internal heating element of Wang and/or the external heating element of Wang, since Wang teaches said advantage of heating each successive roller at a higher temperature than the previous heater is that said arrangement results in a dry or mostly dry film having a relatively smooth surface with low porosity, thereby eliminating the need for large and costly drying mechanism and thus reducing both the cost and footprint of the apparatus.
Further, it would have been obvious to independently control and heat said heating elements of each said modified rollers, so that each modified roller is run at a higher temperature than the prior modified roller in said flow direction since Wang teaches said advantage of heating each successive roller at a higher temperature than the previous heater is that said arrangement results in a dry or mostly dry film having a relatively smooth surface with low porosity, thereby eliminating the need for large and costly drying mechanism and thus reducing both the cost and footprint of the apparatus.
Kobayashi as modified reading on each of said limitations.

Regarding the newly amended limitation “a position of a central axis of at least one of the plurality of rolls is movable in an up and down direction relative to a central axis of at least one other roll of the plurality of rolls,” Kobayashi as modified teaches said five guide rollers (e.g. items 241, 242, 243, 244, and 245) arranged sequentially in said flow direction from said press machine to said winder such that said upper and lower surfaces of said strip electrode plate alternately contact adjacent rollers, wherein said guide rollers apply tensile force (winding tension), in said longitudinal direction to said strip electrode plate to said strip electrode plate, that falls within a desired range adequate to winding (e.g. supra), but does not expressly teach said newly amended limitation.
However, it would have been obvious to a person of ordinary skill in the art to engineer each guide roller so that each side may be moved up and down to adjust the horizontal line of said roller to be parallel to the other guide rollers and to said press machine and roller, so that said strip electrode plate is tensioned uniformly across the entire width, and further to ensure that each of said sides of each guide roller may be fixed so that said adjustment does not shift over time.
As a result, Kobayashi as modified provides rollers that are fixed, but may on condition of needing adjustment may have at least one side of at least one guide roller, moved up or down, as needed, including adjusting the second and fourth rollers, reading on said limitation, as claimed.

In the alternative regarding said newly added limitation, Kobayashi teaches said guide rollers apply tensile force (winding tension), in said longitudinal direction to said strip electrode plate to said strip electrode plate, that falls within a desired range adequate to winding (e.g. supra). Additionally, Miyahisa teaches an apparatus for producing a battery electrode, wherein said electrode (e.g. item 11) comprises an electrode active material layer (e.g. items 114) applied on both sides of an electrode current collector (e.g. item 112),
wherein said electrode starts wound about an uncoiler (e.g. item 22), passes through a variety of roller types, and finishes rewound about a coiler (e.g. item 42),
wherein said variety of roller types includes a dancer roller mechanism (e.g. item 24) with five rollers, including three fixed supporting rollers (e.g. items 24a) and two dancer rollers (e.g. items 24b) such that the first, third, and fifth roller are fixed supporting rollers and the second and fourth roller are dancer rollers, and wherein each dancer roller is able to move up and down relative to the fixed rollers in order to adjust said electrode to a predetermined tension (e.g. ¶¶ 0104-108 and 54-58 plus e.g. Figures 8 and 2).
As a result, it would have been obvious to modify the guide roller device of Kobayashi as modified, which requires its guide rollers to apply tensile force that falls within a desired range, so that its first, third and fifth rollers are fixed while its second and fourth rollers move up and down relative to the fixed rollers as taught by Miyahisa, since Miyahisa teaches the tension in an electrode may be adjusted to a predetermined tension by configuring its first, third and fifth rollers to be fixed while its second and fourth rollers to move up and down relative to the fixed rollers.
Regarding claim 4, Kobayashi as modified teaches the guide roller device of claim 1, wherein Kobayashi teaches said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder such that the upper and lower surfaces of said strip electrode plate alternately contact adjacent rollers (e.g. supra), noting that while Figures 1 and 8 illustrate said strip electrode plate contacting the fourth roller on its lower surface and the fifth roller on its upper side, the broader disclosure teaches said upper and lower surfaces of said strip electrode plate alternately contacts adjacent rollers, reading on “the electrode sheet is transferred through lower surfaces of the first roll, the third roll, and the fifth roll and upper surfaces of the second roll and the fourth roll.”
Regarding claim 5, Kobayashi as modified teaches the guide roller device of claim 4, wherein Kobayashi teaches or suggests said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder, wherein said guide rollers apply tensile force (winding tension), in a longitudinal direction to said strip electrode plate, that falls within a desired range adequate to winding, and further wherein said rollers are fixed, but may on condition of needing adjustment have at least one side of at least one guide roller moved up or down, as needed, including adjusting the second and fourth rollers (e.g. supra), reading the limitation “positions of the first roll, the third roll, and the fifth roll are fixed, and the second roll and the fourth roll are configured to be moved up and down.”
In the alternative, Kobayashi as modified teaches or suggests said first, third and fifth rollers are fixed while said second and fourth rollers additionally move up and down relative to the fixed rollers to adjust said electrode to a predetermined tension (e.g. supra), reading on said limitation.
Regarding claim 6, Kobayashi as modified teaches the guide roller device of claim 1, wherein each of said modified rollers is independently controlled and heated, such that each subsequent roller is heated at a higher temperature (e.g. supra), and further Wang teaches the heated rollers may be heated, wherein the first roller may be heated at a temperature of e.g. 60-90°C, the second roller may be heated at a second temperature of e.g. about 90 to about 100°C, the third roller may be heated at a temperature of e.g. about 120°C to about 130°C, and so on (e.g. ¶¶ 0032 and 36-38), so said apparatus is capable of the heating process limitations of “the temperature of the first roll is from 70° C. to 90° C., the temperature of the second roll is from 105° C. to 125° C., the temperature of the third roll is from 120° C. to 140° C., and the temperatures of the fourth roll and the fifth roll are from 140° C. to 160° C.” Alternatively, said process limitations do not patentably distinguish the claimed apparatus, e.g. MPEP § 2114(II).
Regarding claims 7, Kobayashi as modified teaches the guide roller device of claim 6, wherein each of said modified rollers is independently controlled and heated, such that each subsequent roller is heated at a higher temperature (e.g. supra), and further Wang teaches the heated rollers may be heated in a temperature range of from about 50°C to about 250°C, wherein the first roller may be heated at a temperature of e.g. 60-90°C, the second roller may be heated at a second temperature of e.g. about 90 to about 100°C, the third roller may be heated at a temperature of e.g. about 120°C to about 130°C, and so on (e.g. ¶¶ 0032 and 36-38), so said apparatus is capable of the heating process limitations of “the temperature of the first roll is 80° C., the temperature of the second roll is 115° C., the temperature of the third roll is 130° C., and the temperatures of the fourth roll and the fifth roll are 150° C;” alternatively, said process limitations do not patentably distinguish the claimed apparatus, e.g. MPEP § 2114(II).
Kobayashi teaches the tension applied by said guide roller on said strip electrode plate is result-effective on distortion and warpage of said strip electrode plate (e.g. ¶¶ 0027, 35-37, 68, and 76-78), but does not expressly teach the limitation “tension applied to the electrode sheet is 80 N.”
However, it would have been obvious to optimize the tension applied by said guide roller on said strip electrode plate to the claimed amount since Kobayashi teaches said tension is result-effective on distortion and warpage of said strip electrode plate, see also e.g. MPEP § 2144.05(II). Alternatively, said process limitation does not patentably distinguish the claimed apparatus, e.g. MPEP § 2114(II).
Kobayashi as modified does not expressly teach the process limitation “a moving speed of the electrode sheet is 40 m/min.” However, said process limitation does not patentably distinguish the claimed apparatus, e.g. MPEP § 2114(II).
Regarding claim 8, Kobayashi as modified teaches the guide roller device of claim 1, wherein Kobayashi teaches said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder (e.g. supra), wherein said five guide rollers, which may be considered to be interchangeable, since they use the same generic item number (e.g. item 24x, wherein x is the sequence of the guide roller along said flow direction), and so would have the same diameter, reading on “the plurality of rolls includes: a plurality of first type rolls,” wherein said heating elements of each said modified rollers are independently controlled and heated (e.g. supra), reading on “the roll heating devices are configured to independently heat the plurality of first type rolls,” but does not expressly teach some of said five guide rollers with a diameter being “smaller” in the limitation “the plurality of rolls includes: … a plurality of second type rolls having a diameter smaller than a diameter of the first type rolls.”
However, said five guide rollers, which may be considered to be interchangeable, since they use the same generic item number (e.g. item 24x, wherein x is the sequence of the guide roller along said flow direction), and so would have the same diameter, which is sufficiently close to the claimed relationship to form a prima facie case of obviousness, noting that even a micron difference reads on said limitation, as claimed, see also MPEP § 2144.05(II).
In the alternative, differences in size do not patentably distinguish the instant invention in the absence of evidence it would perform differently than the prior art device, e.g. MPEP § 2144.04(IV)(A). Here, there is no such evidence in the initial disclosure. See instant specification, at e.g. ¶¶ 0011 and 16.
Regarding claim 9, Kobayashi as modified teaches the guide roller device of claim 8, wherein Kobayashi teaches or suggests said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder, wherein said guide rollers apply tensile force (winding tension), in a longitudinal direction to said strip electrode plate, that falls within a desired range adequate to winding, and further wherein said rollers are fixed, but may on condition of needing adjustment have at least one side of at least one guide roller moved up or down, as needed, including adjusting the second and fourth rollers (e.g. supra), reading the limitation “positions of the first roll, the third roll, and the fifth roll are fixed, and the second roll and the fourth roll are configured to be moved up and down.”
In the alternative, Kobayashi as modified teaches or suggests said first, third and fifth rollers are fixed while said second and fourth rollers additionally move up and down relative to the fixed rollers to adjust said electrode to a predetermined tension (e.g. supra), reading on said limitation.
Regarding claim 10, Kobayashi as modified teaches the guide roller device of claim 1, wherein Kobayashi teaches said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder (e.g. supra), and further each successive guide roller is heated at a higher temperature than the previous guide roller to dry the electrode active material to a dry or near-dry state, thereby eliminating both the cost and footprint of a separate drying mechanism (e.g. supra), reading on “temperatures of the plurality of first type rolls are sequentially high, in an order in which the rolls are disposed.”
Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly amended claim 1, wherein the movement of central axis in the up/down direction of at least one roll relative to at least one of the other rolls.
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723